Citation Nr: 1533308	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for spondylolysis, L5 with spondylolisthesis L5 on S1, claimed as a back disability. 

2.  Entitlement to an increased initial rating, in excess of 10 percent, for radiculopathy of the left lower extremity.  

3.  Entitlement to a total rating for individual unemployability (TDIU) by reason of service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

VA granted service connection for spondylolysis effective July 1978 and assigned a 10 percent rating.  VA raised this rating to 20 percent in March 2005 and awarded a temporary total rating from June 2011 to October 2011.  The temporary total rating decision is not the subject of this appeal.  The 20 percent rating resumed October 2011.  An April 2013 rating decision declined to increase the spondylolysis rating, but granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA and his March 2015 appellant brief is located in Veterans Benefits Management System.  

The issue of a total rating has been raised and is considered part of the current appeal under recent Court of Appeals for Veterans Claims (Court) rulings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue and the issue of an increased rating for radiculopathy of the left lower extremity are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as set out below.


FINDING OF FACT

The Veteran's back disability was manifested by pain, difficulty with prolonged sitting or walking, and forward flexion of the thoracolumbar spine greater than 30 degrees.  Incapacitating episodes have not been shown. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5239 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examination in November 2011.  Pertinent private records have been obtained.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases where an assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Back Disability

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  

Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  
 
While the rating schedule provides different rating criteria for an intervertebral disc syndrome, the Veteran is not service connected for such a disorder, and the general rating formula for back disorders as outlined above is controlling.  

The Veteran was afforded a VA back examination in November 2011.  There, he was diagnosed with spondylolysis, L5 with spondylolisthesis, L5 on S1.  His forward flexion was to 50 degrees and his extension was to 10 degrees with pain at the extremes.  Right lateral flexion was to 15 degrees and left lateral flexion was to 10 degrees, with pain at the extremes.  Bilateral lateral rotation was to 15 degrees with pain at the extremes.  The Veteran's range of motion did not decrease with repetitions, but less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing were noted.  The Veteran did not have intervertebral disc syndrome or require the use of any assistive devices.  Loss of normal lumbar lordosis and arthritis were noted.  

The Veteran was treated at VA outpatient treatment centers for his back pain, but it appears that no measurements were taken to ascertain his range of motion or that might otherwise be applied to the ratings for back disabilities.  Imaging confirmed previous diagnoses.  SSA records corroborated his back pain.  

The Veteran also sought private treatment.  A July 2010 record shows pain as 5 out of 10, with full lumbar flexion and extension.  A January 2011 record shows pain increased to 9 out of 10, flexion decreased to 80 degrees, and extension decreased to 20 degrees.  March 2011 records show lumbar flexion to 66 degrees and extension to 4 degrees.  April 2011 records show flexion to 82 degrees and extension to 6 degrees.  A July 2011 record shows the Veteran's flexion was 26 degrees and his extension was 10 degrees.  (This is noted to be right after his back surgery and is considered in the temporary total rating assigned for this period.)  In September 2011, his lumbar flexion was 57 degrees and his extension was 9 degrees. A statement from his physician in July 2013 noted the Veteran continued to have back pain, trouble standing for prolonged periods of time, and difficulty walking for a few blocks.  

The Veteran also submitted statements attesting to his ongoing back pain and difficulty working.  

Here, the Veteran's symptoms most closely approximate a 20 percent rating.  The Veteran has back pain and difficulty with prolonged sitting and walking.  Forward flexion of the lumbar spine was greater than 30 degrees in all but one instance (right after surgery).  Combined range of motion was greater than 120 degrees.  There is no evidence of any ankylosis, use of an assistive device, intervertebral disc syndrome, or neurological abnormalities other than those otherwise compensated.  Therefore, the Board cannot grant an increased rating.   

The Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  Here, there is painful motion and pain at the extremes of the Veteran's range of motion, but there is no further functional loss due to pain.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The discussions above reflect that the symptoms of the Veteran's back disability and left lower extremity radiculopathy are contemplated by the applicable rating criteria.  The effects of his disabilities, including back pain, limited range of motion, difficulty sitting or standing, and dull intermittent leg pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to an increased rating, in excess of 20 percent, for spondylolysis, L5 with spondylolisthesis L5 on S1, claimed as a back disability, is denied. 


REMAND

The remaining issues are in need of additional development prior to further adjudication by the Board.

Service connection was granted for radiculopathy into the left lower extremity and a 10 percent rating was assigned under Diagnostic Code 8721.  This contemplates impairment of the common peroneal or external popliteal nerve.  The right sided impairment is rated under Diagnostic Code 8520 for sciatic nerve impairment.  It is not clear from the record which nerve might be affected as to the left side.  Further examination is needed on this point.

Moreover, there is a March 2011 private treatment record which noted "old foot drop" that reportedly pre-existed the 2011 surgery.  This appears to be the only mention of footdrop in the record, and it is unclear which foot may be involved.  Without clarification, further consideration of the remaining issues cannot properly be undertaken.

As noted above, in view of the holding in Rice, supra, the TDIU rating is before the Board, but has not otherwise been developed or adjudicated by the AOJ and is not properly before the Board in the current status.  Further consideration of that matter is deferred pending the development requested herein.

In view of the foregoing, these issues are REMANDED for the following actions:

1.  Obtain, with the appellant's assistance as needed, all records of treatment of radiculopathy of the lower extremities, especially as it pertains to the left side.  As needed release forms should be sought and all attempts to obtain records should be documented in the claims folder.

2.  Provide notice and other wise develop the TDIU issue as needed.  All steps undertaken should be set forth in the claims folder.  An exam of the left lower extremity is to be ordered below, if additional examination of other service connected disorders is warranted, that should be undertaken.

3.  Schedule the Veteran for an examination of his left lower extremity.  All indicated tests should be conducted and all clinical findings set forth in detail.  Existing medical records should be provided to the examiner in conjunction with the examination.  Specifically, the examiner is asked to identify any signs or symptoms of foot drop as to either extremity.  The examiner is also to specifically indicate the nerve or nerve group of the left lower extremity that is impaired, whether the sciatic or common peroneal, or some other nerve.

4.  These issues should then be readjudicated by the AOJ.  This should include a conclusion as to whether extraschedular review is indicated.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the matter should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


